IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 15 WM 2015
                              :
          Respondent          :
                              :
                              :
     v.                       :
                              :
                              :
ELIHU STRAYHORN,              :
                              :
               Petitioner     :



                                      ORDER



PER CURIAM

      AND NOW, this 20th day of March, 2015, the Application for Extraordinary Relief,

the Application for an Immediate Hearing, and the Application for Appointment of

Counsel are DENIED.